Case 5:18-cv-02037-AB-SP Document 16 Filed 12/04/18 Page 1 of 3 Page ID #:57


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Cote. Esq. (State Bar No. 132885)
     ADAPracticeGroup@manninglawoffice.com
 3   MANNING LAW, APC
     4667 MacArthur Blvd., Suite 150
 4   Newport Beach, CA 92660
     Tel: 949.200.8755
 5   Fax: 866.843.8308
 6   Attorneys for Plaintiff
     JAMES RUTHERFORD
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12
      JAMES RUTHERFORD, an                  Case No.: 5:18-cv-02037-AB-SPx
13    individual,
14
      Plaintiff,                           Hon. Andre Birotte Jr.
15
16    v.                                   NOTICE OF VOLUNTARY
                                           DISMISSAL WITH PREJUDICE
17    PACO’S TACOS, a business of          PURSUANT TO FEDERAL RULE OF
18    unknown form; KAMALEDDIN             CIVIL PROCEDURE 41(a)(1)(A)(i)
      ABDOLRAHIMI AND MARY
19    VOSOUGHI, as individuals and         Complaint Filed: September 24, 2018
20    as husband and wife as joint         Trial Date: None
      tenants, a California limited
21    liability company; and DOES 1-
22    10, inclusive,
23    Defendants.
24
25
26
27
28

                    NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 5:18-cv-02037-AB-SP Document 16 Filed 12/04/18 Page 2 of 3 Page ID #:58
 1
 2           TO THE COURT AND ALL PARTIES:
 3           Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
 4   Plaintiff James Rutherford (“Plaintiff”) requests that this Court enter a dismissal
 5   with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
 6   Each party shall bear his or its own expert fees, costs and expenses and attorneys’
 7   fees.
 8
 9
                                            Respectfully submitted,
10
11                                          MANNING LAW, APC
      DATED : December 4, 2018
12                                          By: /s/ Joseph R. Manning, Jr.
13                                            Joseph R. Manning, Jr.
                                              Attorney for Plaintiff
14                                            James Rutherford
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                1
                     NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 5:18-cv-02037-AB-SP Document 16 Filed 12/04/18 Page 3 of 3 Page ID #:59
 1
 2                            CERTIFICATE OF SERVICE
 3         I certify that on December 4, 2018, I electronically filed the foregoing
 4   document with the Clerk of the Court using CM/ECF. I also certify that the
 5   foregoing document is being served this day on counsel of record in this action via
 6   email transmission and via transmission of Electronic Filing generated by CM/ECF.
 7                                                  Respectfully submitted,
 8
     Dated: December 4, 2018                       MANNING LAW, APC
 9
10
11
                                            By:     /s/ Joseph R. Manning, Jr., Esq.
12                                                 Joseph R. Manning, Jr., Esq.
13                                                  Attorney for Plaintiff,
                                                    James Rutherford
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
                   NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
